Citation Nr: 1129671	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-14 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) based on military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision of the VA RO, which denied the benefits sought on appeal.

The matter was previously before the Board in June 2010 and remanded for further development and adjudication.  Having been completed, the claim has been returned to the Board and is ready for appellate disposition.

The Board notes a supplemental statement of the case (SSOC) was issued to the Veteran in June 2011.  Attached to the SSOC was an "Expedited Processing" form.  The Veteran returned the form and indicated that she did not receive a copy of the statement of the case (SOC).  The Board finds this inconsistent with the procedural history and evidence of record.  The SOC was issued to the Veteran in March 2009.  Thereafter, the Veteran perfected her appealed in April 2009, specifically indicating that she read the SOC and was appealing the issue (PTSD) contained therein.  Adjudication of the current claim on appeal poses no risk of prejudice to the Veteran, especially in light of the favorable opinion.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  Affording the Veteran all reasonable doubt, PTSD has been shown to be related to the claimed MST.

CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD based on MST have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In light of the favorable action taken in this decision that service connection is warranted for PTSD based on MST, the Board finds that further discussion of VCAA compliance as to this issue is not warranted at this time.  


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran contends that she is entitled to service connection for PTSD.  Specifically, she asserts that she was the victim of sexual harassment by a superior officer during her active duty service.  Notably, Sgt. B would slam her against walls and counters; he would follow her to the bathroom; made disparaging comments on her looks; and threatened to kill her if she reported the harassment.  The Veteran maintains that as a result of the MST she suffers from the following symptomatology, to include, but not limited to, nightmares, flashbacks, fear of public bathrooms, and relationship problems.  

In order for a claim for service connection for PTSD to be successful, there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians, pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).

VA recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing in-service stressors when the stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 
38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), respectively, and added a new paragraph (f)(3).  These amendments are not applicable to the Veteran's claim.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and will grant service connection for PTSD based on MST.  
38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The fact that the Veteran has been diagnosed with PTSD is not in dispute.  What remains to be determined is whether PTSD is related to service or to a verified incident (MST) that occurred during service.  

It is noteworthy that service treatment records are negative for treatment or diagnosis of a psychiatric disorder, to include PTSD.  The Veteran was discharged from service in 1969 and the first record of psychiatric treatment is dated in 2002, some 33 years after her discharge.  This is well outside the one-year presumptive period for psychoses.  38 C.F.R. §§ 3.307, 3.309.  

While this lengthy period without treatment would ordinarily constitute negative evidence against the claim, because it tends to disprove that a chronic disability manifested in service, or persistent symptoms thereafter; the Veteran maintains that she suppressed memories of the incident until recently and the June 2010 VA examiner found her psychiatric profile consistent with her presentation of MST. 

The Veteran indicated that she reported the harassment to no one other than her father for fear of retribution and/or bodily harm.  According to the Veteran, her father, now deceased, simply told her to "deal with it."  

Usually, absent a verified stressor event, there can be no valid diagnosis of PTSD.  38 C.F.R. § 3.304(f)(3).  However, the June 2010 VA examiner indicated in her report that although the Veteran did not report the MST to the appropriate officials, her style of disclosure to no one was the standard of practice at the time (late 1960's).  The examiner found no evidence to the contrary in the file and diagnosed her with PTSD due to MST.  The examiner specifically reasoned that there was "no doubt in "[her] mind that the Veteran [was] disclosing information that more likely than not happened."  The VA examiner stated that she based this conclusion on experience in interviewing victims of physical and sexual trauma.  It was further noted that her MMPI testing was consistent with her presentation of MST.  The examiner also noted that her emotional turmoil, difficulty with authority, extreme anxiety and tension, feeling overwhelmed, and her inability to cope with strains of life wall seemed to point back to how the MST impacted her life.  

Thus, the VA examiner's opinion provides corroboration of the appellant's claimed stressors.  In cases specifically involving claimed personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b). See YR v. West, 11 Vet. App. 393, 399 (1998). See also Patton v. West, 12 Vet. App. 272, 279-280 (1999). Furthermore, the Court clarified in YR and Patton that the general rule that after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in- service stressor, does not apply to claims for PTSD based on sexual assault.
  
There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  

Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).   The current medical evidence, as previously discussed, is sufficient to grant the benefits sought in the instant appeal.  


ORDER

Entitlement to service connection for PTSD based on MST is granted



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


